Order, Supreme Court, New York County, entered September 9, 1980, which denied defendant’s motion to dismiss the action for failure to serve a timely complaint, and granted plaintiff’s cross motion to compel acceptance of the complaint, unanimously reversed, on the law, without costs or disbursements, and the motion to dismiss granted. Plaintiff, the City of New York, delayed almost eight months in serving a complaint in response to defendant’s notice of appearance and demand for a copy of the complaint. The only justification offered is that the notice of appearance and demand were misrouted at the mailroom of the office of the Corporation *821Counsel. Even were such “law office failure” found to be an acceptable excuse, the fact remains that the complaint was not served for another six months. No excuse whatever is offered to justify this latter delay. Law office failure cannot serve to defeat a motion to dismiss made pursuant to CPLR 3012 (subd [b]). (Barasch v Micucci, 49 NY2d 594.) As a litigant the city is not exempt from those rules which require the orderly and efficient prosecution of lawsuits. (Beetz v City of New York, 73 AD2d 925, 926; City of New York v Ingber, 80 AD2d 773.) Concur — Kupferman, J.P., Sandler, Sullivan, Markewich and Fein, JJ.